Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 1 of 18

N\QP

ss 4.-: {Rev, 06/11)

CIVIL COVER SHEET

18 5027

The ._lS 44 civil cover sheet and ch_c§ lpf`ormnlion comaincd hereln'n§::`lher replace nor slipplcmeni thc l'rling and service of pleadings or other papers as required by lnw, cxcepl as
prowch by lp_cal_ rules ol'cgun. Elals form, approved by thc Judrcml Conl`ercncc ol1i\e Uniced Stalcs in Seplember 19?4, is required for the usc oflhc Clcrk ofCourt for the
purpose oflnctlzlllng 1116 clle dockcl Sheet. (SL"J';` !NST.'EUC,`H(L\£S'ON N£L\'I`PAGE {)I~"!HISI-'O.'m-f,)

1. (a) PLAINTlFFS

ANDREW 131. PEHRONG
1657 The Fairway. Jenkintown, PA 19046
(1)) Cotlnly 01` Resiclcnce ol' First Listcd P]ainliff
(1';`,\'( `l:`]'§"lN U.S. l’.|'.Ar'/\’;"H"I"{`ASI:`S}

(C) Atlornc)'s (I"u'rn Nnrnu. lldrlr'e.s.r. and Tbh'phr)m.» an!)vr)

ANDFlEW F‘l. PEFlFlONG (PRO SE)
1657 The F'airwa , Jenkint n, 19046
y _ /~;)1\1"1’1\i

NEONTGON|EHY

DEFENDANTS

OX CAF\ CARE, ENC
251 L|`l'l'f_E FALLS DFllVE WlLM|NGTON, DE 19808
Coumy of Residencc 01` Flrsl Lisled Dcl'cnd:rm NEW CASTLE
(IN U..s‘. PL.=rh\f'."/l~‘l“ CAS.';‘S ONl.l')

IN LAND CONDEMNATEON CASES, USE THE LOCA'I`|ON OF
THE TRAC'I` 05 l..»'\ND iNVOLVED.

NOTE;

Allorneys (lfKn.uu-n)

 

 

ll, BAS!S OF JUR!SD CTION (J"Ecrc'u rm ",\"‘r'nOm: Br).\' On.'jj

53 Fed uEQucs¢'mn
J'.S. Gr)\'w'mlrcnr N¢h' n Parr)p

CJ 1 U.S. Govcrnmcnt

P|r\i!ltifl`

C'J 2 UrS. Govcmmcnl
Dcl`cnclrlut

13 4 Divr:rsity

(fnr!l'c¢rrr.' {_`Hl'zen.rfrip rd`Par'.lr`v.v in flom Hl)

‘~W

WW¢W
few M»%W

 

1'1"`¢)1' Di\‘er.\'i,'_y (.`u.rc'.r ()m'}d

Hl. ClTlZENSHlp OF PR[NC[PAL PARTIES (Pl¢'rr:c rm ".\"' r`)l ()m' Br).\'j$)r!'far'm[,j“

and (Jm.' Hr).\‘_/i)r .l)¢.fenr!um)

PTl*` DEF P']`i" DEF
Cilizcn ol"I`his Sl:nc CJ l 13 1 incorpomlcd or Principal Plucc Cl 4 ij 4
ofBusir\css ln This Slntu
C`ilizcn ofAuol!\cr Smcc 13 2 D 2 lncorpor:ncd amf I’rinclpnl Placc 13 5 Cl 5
ol` Busincss ln Anolhcr Smle
Cili't.cu or Sul)j¢:cl of`n U 3 D 3 Forcigll N.'\liun 13 6 l:l 6

Forcign Coslmrv

 

 

(Pl'acc mr "¢\"’ in Oue Bru'

 

 

 

FSui\ Code Descri ziions.

  

 

 

   

 

 

 

 

 

 

    

 
 

 

 

 

 

 

 

 

IV. NATURE OF SUIT Om`)d C|ick here l'or: Na!ure o
l CON'I`RAC'|` ' ' ' - TORTS ' '- 2 - I~UMRFEI'I‘URFJPENALTY - ‘ ` ' = = BANKRUFI`CY- = ' -'= O'I`HER STA'!'UTES '
D 110 Ir\s\lrmrcc PERSONAL INJUR\’ PERS()NM. IN.IURY 111 625 Dn\g Refuled Scizurc El 422 Apper\l 28 USC 1511 [J 375 Fa]sc C|aims Ac%
0 120 Marinc 13 310 Airpl:mc C] 365 Personal injury - ol`Proi)cny 21 USC 881 [J 423 Wilhdrnwol EJ 376 Qui Tam (3| USC
Cl 130 Mi!ler Aci E| 315 Airplnnc Prm£uct Pror£uct I.inbi|£ly D 690 Ollrer 28 USC 157 3729(a)}
l'_'l 140 Ncgo!iab[e Ens!rmnent _ Liabilily C| 36711¢::111!1Curcl El 400 S!atc chpportionmcm
C] 150 Recovcry 01` Overpaynienl ['_'] 320 Assnu!l, Libel & Phs\nuaccnlica[ ' 'I’R(}PERTY RlGHTS 111 410 Anliirust
& §nl`orccmem nfludgmcnl Slzmder Pcrsrmal lnjury EI 820 (.`opyrights 111 430 Ba:rks and Bnuk`mg
111 151 Mcdicru'c Act El 330 cheral Emplnyr:rs' E’roducl Liz\bi]i\y l`J 830 Pmem El 450 Commcrce
C| 152 Rccovcry ol`Dcl`.'mhccl L‘mbility 0 368 Asbcslos Person::l 1'_'1 835 Palcnl - .-\bbrevintcd CJ 460 Depormlion
Sludcnt Lorms lj 340 Murinc ]njslry l’roduct Ncw Dr\lg Applicalion El 470 Rackclccr lniluencud m\d
(Exc|uries \"ctcrnns) CJ 345 Mnr'mn l’ruduc\ Liclbi!it)' El 840 Trademurk pt Orgunimtlo\\s
0 153 Rccovery ofO\'crpaymcnt liability PERSONA 1. FllO['ERT\' LABOR ` §leAL SF.CUR!TY ` ` ' l‘_“l 0 Con lmcr Credil
01" Vctcran`s Beuclils l'_`l 350 Molor Vcl\iclc C} 370 (}lllcr qud 13 710 Fair Labor Slnndnrds [J 861 HIA (13951`1) 490 Cabid/Sm TV
D 160 Stockllohfers’ Suils E] 355 Molor Vcl\`lclc D 371 Tru\h in Lending Acl 13 862 Black Lung (923) 850 Sec iliesf(,‘oml=mdilicsf
1'_`1 190 Oll\cr Conlrnc! Prodnct liability 13 330 Gcher Personal 13 720 Lalmr!l\-lnnagement 13 363 Di\VC/DEW\V (405(¢.;)) j Ex rouge
C} 195 Contruct E‘rm!uct liability ij 360 Oil\cr Pcrsnnnl [’ropcrty Dmnage Rc|nlions Cl 864 SSID Ti`llc XVI §§ 890 0 cr S\aluiory Aclions y
D 196 anuln'sc lujury U 385 Propcrty Damag,c E] 740 Railwny Labor Act 13 865 RSI (405(§)) "ELS_Q] 'n`cu """"
13 362 Pcrsunal Injur)l - Produc\ Liobilily 0 ?SE Fz\mi|y and I\‘Icclicnl 51 8 Erwiromalen¢ul Mnllcrs
Iv|cds`cr\i Mnlpmclicc Lea\'c Ad 95 Frecdoru of information
l REAL PROPERTY ' '- 1" 'ClV'IL RlGHTS -PRISONER PETlTIONS " U 790 Ollscr thnr Litigalion ' 'FEDERAL TAX SUl'l'S ' Acl
l‘_'l 2101.:¢:1¢1 Condemnntiou 13 440 01th Ci\'i! R.ighls l-lnbcas Corpus: E'J 791 Employec Rctiremnm D 8‘1‘0 'E‘uxcs (U.S. Piainu'!`f D 896 Arbirrnlion
EI| 220 !’oreclus\rrc ij 441 aning 51 463 Alicn Dc!ainee Im:c¢mc Sccurit'y )\ct or Defcndm\l) ij 899 Administmtivc Pmccdure
ij 230 11¢111 Lcuse & chclmcn: Cl 442 Employmem CJ 510 Molions 10 Vncme 0 H?E [RS-T!\ird Pmly Acl/Re\'iew ur Appeni o¢`
C] 240 ']'ons lo L:\nd E.l 443 Housing/ Sentencc 26 USC 7609 Ag,cn::y Dccision
EJ 245 Turl Product liability Accommo<lnlions 13 530 General __ El 950 Constitutionnii:y of
|:.1 290 AEI Othcr chl Prnpcrty CJ 445 Amcr. wlDisabililies ~ El 535 Dealh I’cnnlty - 'lMMlGRATlON ` ' - 51ch Slmulcs
Empluymenl 011\:\': Cl 462 Nss\uralizmion Applica!im
13 446 Amcr. \vaEsr\bi!i\ies ~ lj 540 Mum.[rrmus & Olher C] 465 Oil\er flnmigrntion
O:her aj 550 Civil Rights Actions
C'.| 448 Educatlon El 555 Priscm Conclilion
k CJ 560 Civil Dcminec ~
§ Condi¢ians of
§ § Con lincmc:ll
‘ § V, 01 lGIN (l’!u¢:v rur ".\"' r`n Om' Bo.r On]'y)
§]5{1 iginai £J 2 Rcmuve_d l‘rom il 3 Remunded from CI 4 Reinslatcci or C] 5 Tmns{ened from Cl 6 Mullidislr:'ct |‘_'I 8 Muitidisiricl
§ roceeding Stnt/c-Corlrt Appcllnlc Coun Reopened pmth Dism'c¢ Litiga%icm - L_iligaliqn -
§ / ¢\-pu¢»yj») 'I`rnnsl`cr Dlrcc£ Flle

 

1 l /’
ix /*
W_EMF ACTION

Brlel' descriplion of causal

 

Cr`lc the U.S. Civil Stalute under which you arc filing (Drnmr cirejnrr':r.'r‘cr!mnr!smmrerrm!cs.v ¢lh»ers¢'r,w:
Federa! Te|ephone Gonsumer Protection Act. 47 U.S. Code 5 227 et sea.. and 47 C.F.R. 15 64.1200 et seq.

Defendants called Plaintlff on his privale telephone in violation of the FTCPA and related claims.

 

 

 

 

 

VII. REQUESTED IN El CHECK IF THrs rs A cLAss AchoN DEM»\NH S CHECK YES voir if dem d¢d in wm nian
COMPLA!NT: UNDER RULE 23» F-R~Cv-P- 18,000.00 Jum' maeran res No
Vlll. RELATED CASE(S) _ _ _
IF A NY (.Sne m.r»'ruc-hum}. JUDGE DOCKET NUMBER ,
DA'PE stormng OF ATTORNEY or RECORD "“"'““'°'
1020/2013 /¢ /--_~ M
ma or~‘lrrcE use umw ""
REcElPT 11 Amouwr APPLYrNG rFP JUDGE MAG. moore

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 2 of 18
il \Q "‘

UNITED S'l`A'I`ES I)ISTRICT COURT
FOR 'I`liE EASTERN DlS'I`RICT OF PENNSYLVANIA § 8

DESIGNATION F()Rl\'l 5 0 2 7

(ro be used by counsel ar pro se pim'mw' 10 indicate tire category oflhe ca.vefnt' the purpose of assignment la the appropriate calendm')

Add|.essOt-P]aimim 1657 The Fairway #131 Jenkintown, PA 19046
Add,.cssm~Dcfendam: 251 t_lTTLE FALLS DRIVE WILM|NGTON, DE 19808
By telephone coil to my private telephone

 

 

 

i’lace ol` Accidcnt, incident or Transaction:

 

RELA TED CASE, lFANl’.'
f»/“'"ww"m~\\

Casc Numl>cr: ludgc: Date Tcrminated: 5 §

Civil cases nrc deemed related when }'es is answered to any of the following questions: .1

1. ls this case related to property included in an earlier numbered suit pending or within one year ch |::1 }/ No
previously terminated action in this court? ff

2, Does this case invoch the same issue of fact or grow out ol`the same transaction as a prior suit ch No §

pending or within one year previously terminated action in this conrt?

l

t

.. l`

3. Does this case involve the validity or infringement of` a pagerti/i\lrca`d€' in suit or any earlier ch No j

 

 

numbered case pending or within one year previously terminated action oi` this eourt? §
;"` 1 § f
4. Is this case a second or successive habeas corpus, social security azpeal, or pro se civil rights ch§[:l No jr
case filed by the same individual? f i g

      
 
   

j if t
I certify that, to my kno\vledge, the within case ij i?f / E] is not 5 ated to any case now pending or within onéqenr previously terminated ction in
this conn except as noted above. h\
DM.F_: 1 1/20/2018 %Mr“

nN`”“"rt~uer~ne}wnr=f"a`'i`i;i'"rl’r'r) Se Plairm_'@" /fn'orney !.D. ii ([`fnpp!r'cabie)

 

 

 

CI\'lL: (P|acc a xi in one category unly)

Federai Quesrinn Cnses: Diversi'n' Juri.\'dr‘crr'on Cnses:

indemnity Contract, Marine Contract, and Ail Other Contracts insurance Contract and Othcr Contracts

liELA Airp|ane Personal injury
Jones Act»l’ersonal injury Assault, Det`amation

Antitrnst Marine Personal Injnly

Patent Motor Vehicle Pcrsonal injury

Othel' Pel'SOt'tai Ittjttry (Please specw'):
Products Liability

1-Iabeas Corptas Prodncts Liability ~ Asbestos
ccurities Act(s) Cases . Aii other Diversity Cases

iti. _ oeiai Secnrity Review Cases (Pt'mse specijj»):
. Ali other Fedci;al»Qttestion Cases

Labor»Management Relations
Civi| Rights

[]E]UEE:|[:]EJE ->~

  
  
 

Et:ll:ll'_`li:l\“_`li:il:li:l P=

 

 

 

 

 

th (Plensew: TCPA, 47 USC 227
: j . t
ARB[TRATION CERT[FICATION
(The effect ofrhr`s certification is to remove the case from eligibility for arbirrafion.)
l, Andrew R' Perrong , counsel of record ar pro sc plaintiit`, do hereby ccrtify:

 

     
 

t nt to Local Civil Ruie 53.2, § 3(0) (2), that to the best oi`lny knowledge and beiiel`, the damages reeoverabic in this civil action ease
exceed ithe sent oi`$150,000.00 exclusive 01` interest and costs:

_,r
Rcli 1` other than monetary damages is sought

m Afror'ney-nr-Lmr / Prc) Se Piaim{j' Arrorne_v .1. D. # (rfapp!t'cnbie)

NO'i`E: A triai de novo will be a trial by jury only ifthere has been compiinnce with F.R.C.P. 38.

 

 

 

 

(.`r'\', 609 (5/2{)13}

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 3 of 18

N\QA

IN THE UNI'I`ED STATES DISTRICT COUR'I`
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACI( DESIGNATION FORM

ANonEvv PEnnoNc : crvtL norton
V. : ','-¢o
§t><At|;An cAnE, inc § NO_ § § §§ § §§ ry

ln accordance with the Civii Justice Expense and Deiay Reduotion Pian of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civii cases at the time of
filing the complaint and serve a copy on ali defendants (See § l 103 of the plan set forth on the reverse
side of this form.) in the event that a defendant does not agree vvith the plaintiff regarding said
dcsignation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. { )

(b) Social Security ~» Cases requesting review cfa decision of the Secretary of Heaith
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cascs required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos m Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Speciai Management - Cases that do not fail into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) »~'}\
(t) Standard Management H Cases that do not fail into any one of the other traci<S. f t-J t""
ii .

AZz#/' § j

11/20/2018 Andrevv er ong PLA|NT|FF PRO SEwu

Datc Attorney~at-law Attorney for

215-791-6957 888-329»0305 ANoYPEnnoNG@oMAlL.coM

'_i`*c_iephone ` ` FAX Number ‘ ` E-Mail Add`ress

(Civ. 660) lU/OZ

 

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 4 of 18

`\]\G\P\

UNITED STATES DIS’I`RICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW R. PERRONG
1657 The Fairway #131 Jenkintown, PA 19046

Civil Action

Plaintiff
, No. § iii

VS.

27

   

OX CAR CARE, INC
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808,

MIKE MARDARESCO

afk/a MIRCEA MARDARESCO
a/k/a M]KE MARDARESCU

a/k/a MIRCEA MARDARESCU
Individually and as Principal of OCC,
18012 COWAN, SUITE 100,
IRVINE, CA 92614,

GIAVONNA HUNT

a/kfa/ GIA HUNT

Individually and as Manager of OCC,
18012 COWAN, SUITE 100,
IRVINE, CA 92614,

and
DOES I through 100, inclusive,

l}efendants. Jury Trial I)emanded

`/\_/`_/\_/\_/\_/VW\_/WWWV\-/\-/\_/\_/\_J\_/\_/\-»/\_/\/\-/\_/\_/`_/WWW

 

Plaintiff ANDREW R. PERRONG brings this action for damages, restitution,
reinstatement, Statutory damages, punitive damages, Sanctions, interest, court coStS, and
injunctive relief under rights pursuant to Fecleral Statute under 47 U.S.C. 227, and 47 C.F.R. 64
for the ultra vires illegal actions and deliberate and knowing tortious activity of OX CAR CARE,
INC, (“OCC”), MIKE MARDARESCO (AKA MIRCEA/MIKE MARDARESCO/

MARDARESCU), Individually and as Prineipal of OCC (“MARDARESCO”), GIAVONNA
l

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 5 of 18

HUNT AKA GIA HUNT, lndividnally and as Manager of OCC (“HUNT”), and Does l through
100, inclusive, in negligently and/or Willfully contacting Plaintiff via Plaintift’s telephone to
solicit sales (“Sales Calls”), by utilization of an automatic telephone dialing system, in violation
of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. and related claims that form
part of the same claim or controversy Plaintiff demands a trial by jury, and complains and

alleges as follows:

I. Introduction

l. Det`endant OX CAR CARE, INC (“OCC”) is a company located in California and
domestically incorporated in the State of Delaware. OCC markets, and sells, inter alia, vehicle
extended “Warranty” services to individuals throughout Pennsylvania and other states in the US.
Its registered agent address for service of process is located at 251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808.

2. Plaintiff brings this action to challenge Company’s practices in the telephone
solicitation of their products and services Specit`ically, Plaintiff challenges Company’s and
Company’s agents’ illegal telephone solicitations by Which they market their products and
services, illegal Calls made using an automatic telephone dialing system and robocalls, and
failure to maintain a Do-Not-Call policy or list in connection therewith.

3. All of the claims asserted herein arise out of Company’s illegal telephone solicitation

campaign and are a common fact pattern
Jurisdiction and Venue

4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

5 . Venue is proper in this judicial district pursuant to 28 U.S.C. § l391(b)(2), in that

 

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 6 of 18

Defendants conduct business in, and a substantial part of the events giving rise to plaintiffs
claims occurred in, Pennsylvania’s Montgomery County, Which lies Within this judicial district,
pursuant to 28 U.S.C. §118. Plaintiff received the phone calls to a 215-area code number,
registered in this judicial district Each of the Defendants has sufficient minimum contacts With
this District, and otheivvise purposely avail themselves of the markets in this District. Also, see
Lary V. The Doctors An.s'wer, LLC CV-lZ-S-3510-NE (N.D. Ala. March 8, 2013.), a Federal
Teleplione Consumer Protection Act case, Which held that “venue is proper in the district vvhere
[plaintifi'] resides because the injury did not occur When the facsimile Was sent. .. ; it occurred
When the [facsimile] Was received.”

II. PLrt_i_§_s y

6. Plaintiff ANDREW PERRONG (“Plaintift”) is an individual Who received the
alleged phone calls on his private cellular telephone line mentioned herein. Plaintiff is an adult
individual and citizen of the Commonwealth of Pennsylvania Who may be mailed at l657 The
Fairway #131 Jenl<intown, PA 19046.

7. Defendant OX CAR CARE, lNC (“OCC”) is a company located in California and
domestically incorporated in the State of Delavvare. OCC markets, and sells, inter alia, vehicle
extended “Warranty” services to individuals throughout Pennsylvania and other states in the US.
lts registered agent address for service of process is located at 25l LITTLE FALLS DRIVE
WILMINGTON, DE 19808.

8. Defendant MIKE MARDARESCO (AKA MlRCEA/MIKE MARDARESCO/`
MARDARESCU) is an adult individual Who is the Primary Ovvner of OCC. Due to the
ambiguity of naming, this individual vvill be referenced to as “MARDARESCO” throughout the

complaint Upon information and belief, his birth year is 1985. As Principal of OCC,

 

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 7 of 18

MARDARESCO is the primary individual who reaps the benefit of the tortious and illegal
conduct described herein that is technically carried out only in Company’s name. Such tortious,
or ultra vires, conduct exceeds the permissible actions of corporations both in California,
Delaware, Pennsylvania, and nationwide

9. Defendant GIAVONNA I~IUNT AKA GIA HUNT is an adult individual who is the
Primary Manager of OCC. Upon information and belief, her birth year is 1985 or 1988. As
Primary Manager of OCC, HUNT is an individual Who reaps the benefit of the tortious and
illegal conduct described herein that is technically carried out only in Company’s name. Such
tortious, cr ultra vires, conduct exceeds the permissible actions of corporations both in
California, Delaware, Pennsylvan_ia, and nationwide

10. Except as described herein, Plaintiff is ignorant of the true names of Defendants sued
as Does l through lOO, inclusive, and the nature of their wrongful conduct, and therefore sues
these Defendants by such fictitious names. Plaintiff Will seek leave of the Court to amend this
complaint to allege their true names and capacities When ascertained

ll. At all times herein mentioned, OCC, MARDARESCO, HUNT, and the Doe
Defendants, (collectively, “Defendants”), and each of them, Were an agent or joint venture of
each of the other, and in doing the acts alleged herein, were acting within the scope of such
agency. Each Defendant had actual and/or constructive knowledge of the acts of each of the
other Defendants, and ratified, approved, joined in, acquiesced and/or authorized the Wrongful
acts of each co-Defendant, and/or retained the benefits of said wrongful acts.

l2. Defendants, and each of them, aided and abetted, encouraged and rendered substantial
assistance to the other Defendants in committing the wrongful acts alleged herein. ln taking

action, as particularized herein, to aid and abet and substantially assist the commission of these

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 8 of 18

Wrongful acts and other vvrongdoing complained of, each of the Defendants acted With an
awareness of its primary wrongdoing and realized that its conduct would substantially assist the

accomplishment of the Wrongful conduct, wrongful goals, and wrongdoing

13. At all times herein mentioned, Defendants conspired by means of mutual
understanding either expressly or impliedly, among themselves and others in engaging and/or
planning to engage in the activities detailed herein to accomplish the wrongful conduct, wrongful

goals, and Wrongdoing.

l4. The TCPA imposes personal liability on individuals Who participate in or commission

telemarketing calls.

15. Under the TCPA, an individual such as MARDARESCO or HUNT may be
personally liable for the acts alleged in this Complaint pursuant to 47 U.S.C. § 217, the
Cornmunications Act of 1934, as amended, of which the TCPA is a part, which reads, inter alia:
“[T]he act, omission, or failure of any agent, or other person acting for or employed by any
common carrier or user, acting within the scope of his employment, shall in every case be
deemed to be the act, omission, or failure of such carrier or user as well as of that person.” 47
U.S.C. § 217 (emphasis added).

l6. When considering individual officer liability, other Courts have agreed that a
Corporate officer involved in the telemarketing at issue may be personally liable under the
TCPA. See, e.g., Jaclcson v. Five Star Caterl'ng, lnc., v. Beason, 2013 U.S. Dist. LEXIS 159985,
* l 0 (E.D. Mich. Nov. 8, 20l3), which stated that “[Mjany courts have held that corporate actors
can be individually liable for violating the TCPA where they ‘had direct, personal participation

in or personally authorized the conduct found to have violated the statute.”’ See also Marylaml v.

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 9 of 18

Universal Elecfions, 787 F. Supp. 2d 408, 4l5~l6 (D. Md. 2011), stating that “lf an individual
acting on behalf of a corporation could avoid individual liability, the TCPA would lose much of

its force.”

17. MARDARESCO and HUNT are personally liable under the “participation theoiy” of
liability because they are the Principal owner and controlling manager of OCC, knew of
Company’s violations, and directed employees and/or agents of Company to continue making
those violations, as well as made the violations themselves Furthermore, MARDARESCO is
personally liable because he is personally responsible for ensuring Coinpany’s employees’
TCPA compliance Furthermore, l\/lr. MARDARESCO is no stranger to the TCPA, having had a
number of cases filed against him in his position as business owner of various other entities
alleged to have violated the TCPA and has had adverse judgements rendered against him for
these violations

III. Factual Allegations

18. ln or about November 16th , 2018, Plaintiff received the first of multiple calls made
using an automatic telephone dialing system (“ATDS”), or robocall, by Defendants and/or their
agents at Plaintiff’ s personal cellular telephone number, 2l 5~208»9484, for Which he is charged
for the call per minute Plaintiff had not consented to this solicitation, and Plaintiff’ s telephone
number was on the Federal Do-Not-Call Registry.

19. All the calls bore the same caller ID, 844-299-0885, the main telephone number for
Ox Car Care as listed on ()CC’s website, https://oxcarcare.com.

20. 'I`his first call, received at 12:39 PM, was rejected by Plaintiff because he was about
to be busy. ln so doing, Plaintiff indicated a desire not to speak to the caller and not to be called

back.

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 10 of 18

2l. Despite this, Plaintiff immediately got a call back at 12:39 PM from the same
number Plaintiff also rejected this call because he was about to be busy and in so doing Plaintiff
indicated a desire not to speak to the caller and not to be called back

22. The caller brazenly continued to call. Plaintiff answered the call at 12:40 PM in an
effort to identify the caller, as he thought it might be some sort of emergency that needed his
immediate attention given the three calls in the span of less than 2 minutes When Plaintiff
answered the call, he heard much background noise, machine noise, and an audible pause and
click before saying “Hello” and then a few seconds later, an agent came on the line and sounded
confused about whether or not someone was on the line.

23. During this call, Plaintiff spoke with Defendant HUN'l` from “OX Car Care.” HUNT
indicated she was calling because Plaintiffs policy on his 2009 'l`oyota Camry was about to
expire.

24. Never in his life has Plaintiff owned or even driven a 2009 Toyota Camry.

25. To the best of Plaintiffs knowledge, information, and belief, Plaintiff has never had
any business relationship with Defendants, despite their claims during the call to the contrary.

26. Plaintiff told the caller that he had no idea what they were talking about, that he had
to go, told the caller not to call him back, and hung up.

27. As a result:of answering the call, Plaintiff was admonished by a person of authority
for using his cell phone when he shouldn’t have and for its disruption

28. When Plaintiff had a spare moment, Plaintiff called the number back to confirm that
the caller was indeed OX Car Care. To Plaintiff’s surprise, HUNT answered the line and became

nasty and belligerent with Plaintiff, claimed that Plaintiff signed up for a plan, later claimed that

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 11 of 18

Plaintiff cancelled the same plan in November of 20l6, and became argumentative With the
Plaintiff

29. Based on the inaccurate information given during the call and its scripted nature, it is
clear that this message was sent en masse to thousands of “former customers” and “subscribers”
on or about the same date and time that the plaintiff received his. Moreover, the inability to
process call rejections indicates that no human being was on the line until plaintiff answered the
telephone, upon which time the autodialer connected Plaintiff to the caller. No normal person
cold calls people from a list and then claims that they were prior customers No normal person
calls 3 times in the span of less than 2 minutes without some sort of automatic intervention ln
addition, no normal caller expresses confusion as to whether or not a call is connected unless
they are using an ATDS. The calls were there clearly sent using a scripted “automatic telephone
dialing system.”

30. To the best of Plaintiff’ s knowledge, none of the Defendants are licensed under any
authority or capacity to sell insurance or vehicle service plans. Upon information and belief,
Defendants sell a third-party warranty serviced by Palmer Administration.

31. Thereafter, Plaintiff contacted Defendants and requested to be placed on Defendants’
Do-Not-Call List and receive a copy of Defendants’ Do-Not-Call policy, but never received
anything, up to and including the date of this filing

32. Because Plaintiff asked to receive Defendants’ Do~Not~Call policy and did notJ it is
evident that Defendants do not maintain such a policy. Likewise, based on this fact, and the fact
that Defendants have no clue who they are calling and use trickery and confusion to make a sales

pitch, it is clear that Defendants do not have any Do-Not-Call lists or procedures in place. Based

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 12 of 18

on the nature of their illegal activities, Defendants’ noncompliance with the law in this regard is
unsurprising.

33. Plaintiff received the calls on his private cellular telephone, which is, in addition to
being a cellular telephone, is a telephone for which he is charged for the calls, as defined and set
forth in 47 CFR § 64. l200(a)(1)(iii).

34. The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called paity) using an
' automatic telephone dialing system or an artificial or prerecorded voice. .. to any telephone
number assigned to a. .. cellular telephone seivice. .. or any service for which the called party is
1 charged for the call.” See 47 U.S.C. § 227(b)(1)(A)(iii). As stated immediately above, the calls
were placed using an automatic telephone dialing system to Plaintiff’s private cellular telephone
line, on which he is charged for the call.

35. The TCPA provides a private cause of action to persons who receive calls in
violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

36, The TCPA provides a private cause of action to persons who receive calls in
violation of any of the implementing regulations codified in 47 CFR 64.1200. See 47 U.S.C. §
227(0)(5).

37. Plaintiff was hanned by the calls. Not only was he admonished as.described in
paragraph 27 above, but he was temporarily deprived of legitimate use of his phone because his
phone line was tied up, it used up his minutes, he wasted energy and stress in answering a call,
his telephone batteries and electricity were depleted, he was charged for the calls, and his privacy
was improperly invaded. Moreover, the calls injured Plaintiff because they were fiustrating,

obnoxious, annoyingJ were a nuisance and disturbed the solitude of Plaintiff

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 13 of 18

38. Plaintiff adequately confirmed corporate identity for each and every call so as to
establish liability of Defendants, as more fully outlined above.

39. 'l`hese telephone solicitations constituted “calls” under the TCPA that were not for
emergency purposes

40. Plaintiff did not provide any one, more, or all Defendants, nor any agent of
Defendants, prior express written consent, or any other form of consent, express or implied, to
cause Plaintiff to receive telephone calls on his personal telephone that utilized an “autornatic
telephone dialing system” or otherwise to transmit a message or make calls.

41. As a point of fact, to the extent that “ccnsent” was supplied during the calls, that was
done in order to discover the identity of the caller and for no other reason Cour'ts have held this
to be'legitiinate and have not held such "consen " to be detrimental to a plaintiff bringing a
TCPA action. See for instance, Banl< v. Caribbean Cruise Line, which held that "Purporting to
obtain consent during the call, such as requesting that a consumer "press l" to receive further
information, does not constitute the prior consent necessary to deliver the message in the first
place, as the request to "press l" is part of the telemarketing call.... As the FCC has stated, the
consent must be made before the call.“

42. Plaintiff had no prior business relationship with any one, more, or all of Defendants.

43. The telephone Sales Calls therefore violated 47 U.S.C. § 227(b)(1)(A), 47
U.S.C. § 227(c)(3)(F), 47 CFR 64.1200(d)(i), 47 CFR 64.1200(d)(3), 47 CFR §
64.1200(a)(l)(iii), 47 CFR § 64.1200(a)(1), and 47 C.F.R. 64.1200(c)(2).

Iv. _C_a_\r§_e_s_c_f_an)r
First Cause of Action

(Negligent Violation of the TCPA “ATDS” Prohibition, 47 U.S.C. § 227 et seq.)

10

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 14 of 18

44. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

45. As a result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C.
§ 227(b)(i)(A), Plaintiff seeks for himself $5()0.()0 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

46. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.

Second Cause of Action

(Knowing and/or Willful Violation of the TCPA
“ATDS” Prohibition, 47 U.S.C. § 227 et seq.)

47. Plaintiff incorporates and realleges, as though fully set forth herein, each of the
paragraphs above.

48. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(b)(l)(A), Plaintiff seeks for himself treble damages, as provided by statute,
up to $1,500.00 for each and every violation, pursuant to 47 U.S.C. § 227(b)(3).

49. Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.

_T_MM£E
(Negligent Violation of the TCPA “Sales Call/DNC” Prohibition, 47 U.S.C. § 227 et seq.)
50. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

51. As a result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C.

ll

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 15 of 18

§ 227(0)(3)(F), and 47 C.F.R. 64.l200(c)(2), Plaintiff seeks for himself 3500 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(3)(F).

52. Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

Fourth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Sales Call/DNC” Prohibition, 47 U.S.C. § 227 et seq.)

53. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

54. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2), Plaintiff seeks for himself treble
damages, as provided by statute, up to $1,500.0() for each and every violation, pursuant to 47

U.s.C. § 227(¢)(5).

55. Pursuant tc 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future

Fifth Cause of Action
(Negligent Violation of the TCPA “I)o~Not-Call Policy” Requirement, 47 CFR 64. 1200 et seq.)

. 56. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

57. As a result of Defendants’ and Defendants’ agents negligent Vioiations of 47 CFR
64.1200(d)(1), Plaintiff seeks for himself $500 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(0)(5).

12

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 16 of 18

Sixth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Do~Not~Call Policy” Requirement, 47 CFR 64.1200 et seq.)

58. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

59. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64.1200(d)(l) Plaintiff seeks for himself treble damages, as implied, up to 31,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(0)(5).
Seventh Cause of Action

(Negligent Violation of the TCPA “Do-NOt-_Call List” Requirement, 47 CFR 64.1200 et seq.)
60. Plaintiff incorporates and realleges, as though fully set forth herein, each of the
paragraphs above.
6l. As a result of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64.l200(d)(3), Plaintiff seeks for himself 3500 in statutory damages for each and every violation,

pursuant to 47 U.S.C. § 227(0)(5).

Eighth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“l)o-Not-Call List” Requirement, 47 CFR 64.1200 et seq.)

62. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

63. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations

13

 

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 17 of 18

of 47 CFR 64.]200(d)(3) Plaintiff seeks for himself treble damages, as implied, up to $l,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).

WHEREFORE, Plaintiff prays for relief against defendants, and each cf them, as follows:

V. Prayer for Relief
On Causes of Action l-8:
l. For‘ awards of $500 for each negligent violation as set forth in actions 1~8;
2. For‘ awards of $1,500 for each knowing/willful violation as set forth in actions 1-8.

3. lnjunctive relief against Defendants, and each of them, to prevent future wrongdoing;
Total statutory damages: : $18,000 (Three counts each of: sales call, ATDS call, failure to put
Plaintiff’ s number on Defendants’ Do~Not~Call list, and failure to provide Plaintiff a copy of

Defendants’ Dc-Not-Call policy, at $500 per count of each, with treble damages for each.)

4. Punitive damages to punish Defendants for their willful, illegal, and deliberate
tortious conduct and to deter others who may otherwise engage in similar willful illegal and
deliberate tortious conduct;

5. Prejudgment interest at the maximum legal rate;

6. Costs of suit herein incurred; and

7. All such other and further relief as the Court deems proper.

14

 

 

Case 2:18-cV-05027-N|QA Document 1 Filed 11/20/18 Page 18 of 18

VI.

Demand for Jur_'y Triai

Plaintiff hereby demands a trial by jury on all claims so triable

M_\

Dated: November 20, 2018

15

Andrew Perrong
Plaintijj‘Pro-Se

1657 The Fairway #131
.lcnkintown, PA 19046
Phone: 215-791-6957
Facsimile: 888-329-0305
andyperrong@grnail.com

 

 

